Citation Nr: 0409412	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of special monthly compensation 
under 38 U.S.C.A. § 1114(s) (West 2002).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2002, at which time the issues of 
the veteran's entitlement service connection for 
hypertension, secondary to a service-connected low back 
disorder, and for restoration of special monthly compensation 
under 38 U.S.C.A. § 1114(s), were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, so that additional development actions could be 
undertaken.  By its rating decision of May 2003, the RO found 
the veteran to be entitled to secondary service connection 
for hypertension, and by its supplemental statement of the 
case of May 2003 the prior denial of restoration of special 
monthly compensation was confirmed and continued.  The case 
was then returned to the Board for further review.  


REMAND

The applicable statute in this instance is 38 U.S.C.A. 
§ 1114(s), and it is as follows:

If the veteran has a service-connected disability 
rated as total, and (1) has additional service-
connected disability or disabilities 
independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected 
disability or disabilities, is permanently 
housebound, then the monthly compensation shall 
be $2,455.  For the purpose of this subsection, 
the requirement of "permanently housebound" will 
be considered to have been met when the veteran 
is substantially confined to such veteran's house 
(ward or clinical areas, if institutionalized) or 
immediate premises due to a service-connected 
disability or disabilities which it is reasonably 
certain will remain throughout such veteran's 
lifetime. 

In continuing to deny the veteran's claim, the RO relies on a 
precedent opinion of the VA's General Counsel, specifically, 
VAOPGCPREC 3-99, 64 Fed. Reg. 31681 (1999).  Such opinion is 
interpreted by the RO to indicate that, because the veteran 
does not have any service-connected disability that is rated 
as 100 percent disabling under the VA's Schedule for Rating 
Disabilities (Schedule), and because a total rating for 
compensation based on individual unemployability is 
insufficient to met the statutory requirement that a service-
connected disability be rated as total, the prior award of 
special monthly compensation cannot be restored.  

Even assuming that the RO's interpretation is correct, the 
Board cannot now reach the merits of the issue on appeal, 
inasmuch as there is a pending claim for increase with 
respect to veteran's service-connected low back disorder.  
The Board noted in its April 2002 remand that testimony had 
been received at its October 2001 hearing that the veteran's 
low back disorder had increased in severity and, in fact, 
allegations of increased severity of such disability and 
associated work-related limitations date to March 2000 and 
are accompanied at times throughout the appeal period by 
pertinent medical evidence relating to the severity of the 
low back disorder.  Particular notation is made of the 
opinion offered by the veteran's private treating physician, 
as set forth in an August 2003 report, that the low back 
disability in question had worsened.  

In its supplemental statement of the case of December 2003 as 
to the issue on appeal, the RO indicated that the veteran was 
in receipt of the highest rating assignable under the 
Schedule, except for complete bony fixation or ankylosis, 
which were noted by the RO not to be shown by the evidence.  
This is the extent to which the veteran's claim for increase 
has been adjudicated to date, albeit in a form contrary to 
38 C.F.R. § 19.31(a) (2003), and without citation to 
pertinent authority, inclusive of various recent changes in 
the criteria for the rating of spinal disorders, or 
accompanying notice conforming to 38 U.S.C.A. § 501(a) (West 
2002) and 38 C.F.R. § 3.103 (2003).  As the schedular and 
extraschedular rating to be assigned for the veteran's 
service-connected low back disorder is reasonably raised by 
the record, and at least theoretically such rating could be 
increased to the 100 percent level if warranted by the 
evidence presented, initial development and adjudication of 
this intertwined issue must be undertaken prior to the 
Board's review of the special monthly compensation matter.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims for 
a schedular and/or extraschedular rating 
in excess of 60 percent for a herniated 
nucleus pulposus at L5-S1, with left 
radiculitis, and for restoration of 
special monthly compensation under 
38 U.S.C.A. § 1114(s).  The veteran must 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.  
Finally, the RO must address the question 
of whether such notice has been issued 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether the 
veteran has been prejudiced thereby.  

2.  The RO should undertake any and all 
development it deems advisable with 
respect to the veteran's claim for 
increase for his service-connected 
herniated nucleus pulposus, including any 
retrieval of medical or employment 
records or conduct of medical 
examinations found to be in order.  
Following the completion of such actions, 
the RO must adjudicate the veteran's 
claim for a schedular and/or 
extraschedular rating in excess of 60 
percent for a herniated nucleus pulposus 
at L5-S1, with left radiculitis, on the 
basis of all the evidence of record and 
all governing legal authority.  
Consideration must be accorded the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); as well as the criteria for the 
evaluation of low back disorders in 
effect prior to and on September 23, 
2002, see 67 Fed. Reg. 54345 (2002), and 
prior to and on September 26, 2003, see 
68 Fed. Reg. 51454 (2003), as applicable; 
and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995), as applicable.  If extraschedular 
entitlement is found, referral of the 
case to the VA's Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  If the benefit 
sought remains denied, the veteran must 
be notified of the action taken and of 
his appellate rights.  

The veteran is hereby advised that, if he 
wishes to initiate an appeal of the 
denial of his claim for increase for low 
back disability, he must timely file a 
notice of disagreement, and, in addition, 
should he desire to perfect that appeal, 
the timely submission of a substantive 
appeal will be necessary.  Should the 
veteran file a timely notice of 
disagreement, the RO must furnish to him 
a statement of the case, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations. 

3.  Lastly, the RO must readjudicate the 
veteran's claim for restoration of 
special monthly compensation under 
38 U.S.C.A. § 1114(s), based on all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




